Citation Nr: 1137548	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  04-41 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for cervical spine radiculopathy.  


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to May 1991.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which, in pertinent part, found that new and material evidence had not been received to reopen a claim for service connection for cervical spine radiculopathy.

In May 2010, the Board granted reopening of the issue and remanded the claim for additional development.  


FINDING OF FACT

Cervical spine radiculopathy was first demonstrated long after service and was not incurred during or as a result of service.  


CONCLUSION OF LAW

The criteria for service connection for cervical spine radiculopathy have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.655 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) redefined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In a letter issued in July 2010, subsequent to the initial adjudication of the claim, the RO notified the Veteran of the evidence needed to substantiate his claim for service connection.  The letter also satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.  He was informed that VA provided ratings based on the rating schedule and was given examples of the evidence he could submit.

The Veteran has substantiated his status as a veteran.  He was notified of all elements of the Dingess notice, including the disability-rating and effective-date elements of the claims, by the July 2010 letter.  

VCAA notice should be given before an initial AOJ decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  While complete VCAA notice was provided after the initial adjudication of the claims, this timing deficiency was cured by the issuance of VCAA notice followed by readjudication of a June 2011 supplemental statement of the case (SSOC).  Mayfield v. Nicholson, 499 F. 3d 1317 (Fed. Cir. 2007).  Therefore, any timing deficiency has been remedied.


The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records from various federal agencies, and private medical records.  

The issue on appeal was previously before the Board in May 2010, when it was remanded for additional development.  In accordance with the remand instructions, a July 2010 letter was sent to the Veteran which explained the additional evidence needed regarding his claim for service connection, the information and evidence necessary to substantiate his claim, the types of evidence VA will seek to obtain, the type of evidence that is expected to be furnished by the Veteran, and how disability ratings and effective dates are determined for all cases in which service connection benefits are granted.  The letter also requested that he submit additional evidence to support his appeal.  The Veteran did not reply or provide any additional information to support his claim.  

The Veteran was also scheduled for a VA examination in October 2010 in accordance with the Board remand.  However, the Philadelphia VA medical center (VAMC) informed VA that he failed to report for this examination.  

A supplemental statement of the case (SSOC) was issued in June 2011.  Since the record reflects compliance with the May 2010 remand instructions, the Board may proceed with adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

When a claimant fails to report for a scheduled examination in connection with an original service connection claim, without good cause, the claim will be considered on the basis of the evidence of record.  38 C.F.R. § 3.655 (2010).  A copy of the September 2010 notice of the VA examination was included in the claims file and the June 2011 SSOC informed the Veteran that he failed to report.  He has not responded or submitted any argument or information demonstrating good cause.  Therefore the claim will be considered based on the evidence of record.  
 
For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.


Legal Criteria-Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



Analysis

The Veteran contends that he incurred cervical spine radiculopathy during service as a result of falling from a tank and striking his head.  

VA treatment records from November 2002 and April 2003 reflect diagnoses of cervical radiculopathy.  The Veteran is competent to report the in-service injury and his statements are found to be credible.  Therefore, two of the elements of service connection-a current disability and an in-service injury-have been established.  

However, service connection also requires a nexus between current symptoms and such in-service injury or a continuity of symptomatology.  Unfortunately, a nexus or continuity of symptomatology have not been demonstrated in this case.  

A November 1998 VAMC electrodiagnostic report stated that the Veteran was status post fall injury in 1992, which was after his discharge from active duty service in May 1991.  Moreover, the report documented normal EMG study results and specifically stated that there was no electrophysiologic evidence of right cervical radiculopathy.  

The first evidence of cervical radiculopathy is in a June 2002 VAMC record, more than 10 years after the Veteran's discharge.  

The Board remanded the claim in May 2010 so that the Veteran may be asked to submit the evidence necessary to support his claim and so that he may be provided with a VA examination to obtain an etiology opinion.  As noted above, the Veteran has not provided any additional evidence and failed to report for an October 2010 VA examination.  

The only medical evidence of record regarding the etiology of the Veteran's cervical radiculopathy symptoms is a November 2009 VAMC treatment note, where the Veteran reported that he still had numbness in his arms from the elbow down when he slept.  The VA physician found that this was likely due to the use of vibrating equipment in the Veteran's job as a fabricator.  
While the Veteran has reported during the course of the appeal that his cervical radiculopathy symptoms began as a result of an in-service injury, these statements are contradicted by his November 1998 statement to a VA physician that his symptoms were related to a fall after service.  The Board finds the Veteran's statements regarding a continuity of symptomatology to be not credible and in the very least finds the November 1998 statement to be more probative than statements made following the institution of this claim for benefits.  

Given the lack of medical evidence in support of the claim, the normal EMG study after service, the Veteran's statements regarding a post-service injury, and the absence of consistent reports of continuity, the evidence is against a finding of a nexus between the Veteran's cervical radiculopathy and in-service injury.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for cervical radiculopathy is denied.  



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


